Name: Commission Regulation (EEC) No 3672/87 of 8 December 1987 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 12. 87 Official Journal of the European Communities No L 345/21 COMMISSION REGULATION (EEC) No 3672/87 of 8 December 1987 altering the export refunds on cereals and on wheat or rye flour, groats and meal export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 3647/87 (3) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 3647/87 to the information known to the Commission that the HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 3647/87 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 9 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . 0 OJ No L 342, 4. 12. 1987, p . 23 . No L 345/22 Official Journal of the European Communities 9. 12. 87 ANNEX to the Commission Regulation of 8 December 1987 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and meslin for exports to :  Switzerland, Austria and Liechtenstein 110,00 115,00 124,00 18,00 25,00 10.01 B II  zone II b)  Ceuta, Melilla, the Canary Islands and Tunisia  the USSR  other third countries Durum wheat for exports to :  zones II and III  other third countries Rye for exports to : 30,00 (3) 25,00 (3) 10.02  Switzerland, Austria and Liechtenstein 10,00 20,00 15,00 25,00  Japan  South Korea  other third countries Barley for exports to : 10.03  Switzerland, Austria and Liechtenstein 110,00 115,00 18,00 25,00  zone II b)  the USSR  other third countries Oats for exports to : 10.04  Switzerland, Austria and Liechtenstein 10.05 B  other third countries Maize, other than hybrid maize for sowing for exports to :  Switzerland, Austria and Liechtenstein 110,00 116,00 0 10.07 B 10.07 C II ex 11.01 A  Canary Islands  other third countries Millet Grain sorghum, other than hybrid sorghum for sowing Wheat flour :  of an ash content of 0 to 520  of an ash content of 521 to 600  of an ash content of 601 to 900  of an ash content of 901 to 1 100  of an ash content of 1 101 to 1 650  of an ash content of 1 651 to 1 900 170,00 170,00 153,00 144,00 135,00 124,00 9 . 12. 87 Official Journal of the European Communities No L 345/23 (ECU/ tonne) CCT heading No Description Refund ex 11.01 B Rye flour :  of an ash content of 0 to 700 170,00  of an ash content of 701 to 1 150 170,00  of an ash content of 1 151 to 1 600 170,00  of an ash content of 1 601 to i 2 000 170,00 1 1 .02 A I a) Durum wheat groats and meal I  of an ash content of 0 to 1 300 (') 298,00  of an ash content of 0 to 1 300 (2) 282,00  of an ash content of 0 to 1 300 251,00  of an ash content of more than 1 300 237,00 ex 1 1 .02 A I b) Common wheat groats and meal : II  of an ash content of 0 to 520 170,00 (') Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh. J2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh. (3) The refund cannot be granted if the quality of durum wheat exported corresponds to less than the quality defined in paragraph 2 of Article 2 of Regulation (EEC) No 1569/77 with the exception of impurities constituted by grain (other than mottled grains and grains affected with fusariosis) ; 7 % maximum of which 5 % of soft wheat or other cereals. N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 1548/87 (OJ No L 144, 4. 6. 1987).